Citation Nr: 1242855	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-13 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for scoliosis, rated 40 percent disabling prior to September 26, 2003.

2.  Entitlement to a higher initial rating for low back disability, rated 50 percent disabling from September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina, that granted service connection for low back disability and assigned a 40 percent rating, effective June 20, 2001, and a 50 percent rating, effective September 26, 2003.

In a January 2007 statement, the Veteran requested a hearing before a Decision Review Officer.  He withdrew this request in writing, in May 2007.  On a VA Form 9 submitted in May 2007, he requested a Travel Board hearing, but later cancelled the hearing.

In an October 2010 rating decision, the RO granted entitlement to separate 10 percent ratings for radiculopathy of the Veteran's left lower extremity, effective June 20, 2001, and for radiculopathy of the right lower extremity, effective December 17, 2001.


FINDINGS OF FACT

1.  Prior to September 26, 2003, scoliosis manifested with severe limitation of motion in the lumbar spine, but without vertebral fracture or ankylosis, and without incapacitating episodes of IVDS lasting at least 6 weeks. 

2.  From September 26, 2003, scoliosis manifested with limitation of motion in the lumbar spine.

3.  The preponderance of the evidence shows that the Veteran's low back disability is not productive of pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief; the preponderance of the evidence also shows that the disability is not manifested by unfavorable ankylosis of the entire spine or incapacitating episodes of IVDS lasting at least 6 weeks. 

4.  Since the grant of service connection, the Veteran has reported symptoms of radiculopathy involving the lower extremities; the objective evidence indicates these symptoms are no more than mild in each lower extremity. 


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an initial rating in excess of 40 percent for scoliosis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295, 5293 (in effect prior to September 26, 2003).

2.  From September 26, 2003, the criteria for a rating in excess of 50 percent for scoliosis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5239, 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this decision, the claim for a higher initial rating for scoliosis arises from disagreement with the initial disability rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, VA and private treatment records, VA examination reports, and statements.  The Veteran's Social Security Administration (SSA) disability file is also of record.  The Veteran submitted medical records on his behalf and all records that he identified were obtained and associated with the claims folder.  The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.  No further assistance to develop evidence is required.

Finally, this case was remanded in July 2011 with instructions for the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's SSA records and to provide him with an examination for his lumbar spine disability.  In accordance with the remand directives, SSA records were obtained and the Veteran was afforded a VA examination in August 2011.  The Board finds that the VA examination report is adequate for evaluation purposes because the examiner conducted a physical examination, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There has been substantial compliance with the Board's remand directives.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2012).  

Analysis

The Veteran seeks a higher initial rating for his low back disability.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now classified as Diagnostic Code 5243) for intervertebral disc syndrome.  The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher disability rating is warranted.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  However, the Veteran gets the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000.  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under the criteria in effect prior to September 26, 2003, Diagnostic Code 5285 provided for a 60 percent evaluation with residuals of a fractured vertebra if there was abnormal mobility requiring a neck brace (jury mast) but no spinal cord involvement.  A 100 percent evaluation for residuals of fracture of a vertebra was warranted if there was spinal cord involvement and the injured individual was bedridden or required long leg braces.  38 C.F.R. § 4.71a, DC 5285 (as in effect prior to September 26, 2003). 

Under DC 5286, a 60 percent maximum evaluation was warranted for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent evaluation was given for ankylosis of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, DC 5286 (as in effect prior to September 26, 2003).

Under DC 5289 in effect prior to September 26, 2003, a 40 percent rating was assigned for favorable ankylosis of the lumbar spine.  A50 percent rating was assigned for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a (2001). 

Under DC 5292, in effect prior to September 26, 2003, a rating of 40 percent was assigned for severe limitation of motion of the lumbar spine, respectively.  38 C.F.R. § 4.71a (2001).

On and before September 22, 2002, the rating schedule directed that a 40 percent evaluation required severe intervertebral disc syndrome with recurring attacks and intermittent relief.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain, demonstrable muscle spasms, and absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  

In a precedent opinion dated December 12, 1997, the Acting General Counsel of the VA held that the criteria under DC 5293, which pertains to intervertebral disc syndrome, "involves loss of range of motion because the nerve defects and resulting pain associated with injury to the sciatic nerve may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae."  The Acting General Counsel clarified that a veteran cannot be evaluated under both DC 5293 for intervertebral disc syndrome based in part upon limitation of motion and DC 5292 (limitation of motion of the lumbar spine) due to the provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of "an identical manifestation under two different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  

Under provisions of DC 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5293 (2003).  A 40 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  The highest rating of 60 percent was warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

For purposes of evaluation under the provisions of DC 5293 in effect from September 23, 2002, through September 25, 2003, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 CFR 4.71a, DC 5293, Note (1).  

When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 CFR 4.71a, DC 5293, Note (2).

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a, Note (3). 

Diagnostic Code 5295 provided for a 40 percent maximum rating for severe lumbosacral strain with evidence of listing of the whole spine, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 2003).

Effective September 26, 2003, the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended by VA.  These amendments included the changes made to the criteria used to evaluate intervertebral disc syndrome, which had become effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for evaluating IVDS were essentially unchanged from the September 2002 revisions, except that the diagnostic code for IVDS was changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 IVDS changes which were incorporated into the September 2003 amendments stipulate that intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating IVDS Based on Incapacitating Episodes a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note 1:  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.  

Under the general formula for rating diseases and injuries of the spine, effective September 26, 2003, DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), DC 5243 (IVDS) are evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating IVDS Based on Incapacitating Episodes):with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See Id.

Note (2):  (See also Plate V)  Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Id.

The revised rating schedule also provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124A, DC 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Finally under both the old and new criteria, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A.  Entitlement to an initial disability rating in excess of 40 percent prior to September 26, 2003.

The Veteran seeks an initial disability rating in excess of 40 percent for the period prior to September 26, 2003.  The RO assigned that evaluation under the relevant rating criteria in effect prior to September 26, 2003, specifically DC 5295 for severe lumbosacral strain.  See 38 C.F.R. § 4.71a, DC 5295 (2002).

VA outpatient treatment records dated prior to September 26, 2003, reflect complaints of low back pain with radiation to the lower legs and intermittent numbness in the lower extremities that was treated with physical therapy and muscle relaxants.  Of note, VA treatment records show that the Veteran was found to be neurologically intact (with intact reflexes) during objective evaluations in June 2001, December 2001, March 2002, and May 2003.  A computed tomography (CT) scan performed in March 2002 was normal and otherwise negative for herniated nucleus pulposus (HNP).  An April 2003 x-ray revealed scoliosis but the CT scan showed disc herniation was not present at L4-L5; L5-S1.  These records do not reflect any incapacitating episodes lasting periods of 6 weeks or more.

Information received from SSA shows that on evaluation in April 2002 the Veteran complained of a history of back pain.  On examination, his gait included a mild limp in the left lower extremity.  Strength in the lower extremities was 4/5 bilaterally.  No atrophy was noted.  He achieved forward lumbar flexion to 60 degrees and extension to 20 degrees.  Ankylosis was not shown.  X-rays revealed mild osteoarthritis changes at L2-5.

There are no pertinent VA examination reports for this particular appeal period.  

Based upon the evidence, the Board finds that a rating in excess of 40 percent is not warranted for the entire period of time covered by this claim that is prior to September 26, 2003, under any of the former diagnostic codes.  A 40 percent rating is the maximum disability evaluation available under Diagnostic Codes 5292 and 5295.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (in effect prior to September 26, 2003).  The medical evidence does not reflect residuals of a fractured vertebrae, ankylosis of the entire spine, or ankylosis of the lumbar spine.  As such, there is no basis for evaluation of the disability under former Diagnostic Codes 5285, 5286, or 5289 respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, and 5289 (as in effect prior to September 26, 2003).  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

As noted, on and before September 22, 2002, a higher rating of 60 percent required pronounced IVDS with persistent symptoms compatible with sciatic neuropathy and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (prior to September 22, 2002).  The evidence in this case does not warrant a higher rating under DC 5293.  While the Veteran is noted to have had symptoms of IVDS with symptoms compatible with sciatic neuropathy since 2001, such manifestations were not of pronounced severity.  Indeed, there were no findings of demonstrable muscle spasms, absent ankle jerk or other objective neurological findings appropriate to the site of the diseased disc.  Prior to September 26, 2003, all objective neurological findings were normal despite the Veteran's subjective report of radiating pain and intermittent numbness in the lower extremities.

Also, under the provisions of DC 5293 in effect from September 23, 2002, to September 25, 2003, IVDS was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5293 (2003).  

In this case, the Veteran is in receipt of separate 10 percent ratings for radiculopathy of the left lower extremity, effective June 20, 2001, and for radiculopathy of the right lower extremity, effective December 17, 2001.  The Board has considered the Veteran's credible report of radicular symptoms and the objective neurologic clinic findings as discussed above.  However, the Board finds that between September 23, 2002, and September 25, 2003, the Veteran experienced no more than mild incomplete paralysis of the sciatic nerve of the left and right lower extremities warranting no more than separate 10 percent ratings.  38 C.F.R. § 4.124a, DC 8520; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Higher ratings are not warranted as the objective clinical findings regarding radiculopathy are largely normal, without evidence of more serious impairment, such as atrophy, significant muscle or motor weakness, or foot drop.  In addition, there was no evidence of physician-prescribed bed rest for a period of at least 6 weeks during this appeal period.  Hence, a higher rating is not possible for based on incapacitating episodes due to IVDS.  See 38 C.F.R. § 4.71a, DC 5293 (2002 and 2003).  


B.  Entitlement to a disability rating in excess of 50 percent from September 26, 2003.

The Veteran seeks a disability rating in excess of 50 percent from September 26, 2003.  The RO assigned that evaluation under DC 5239 for spondylolisthesis or segmental instability.  See 38 C.F.R. § 4.71a, DC 5239 (2012).

VA outpatient treatment records dated from September 23, 2003 generally reflect continued complaints of low back pain with tenderness and muscle spasms.  Of note is a November 2005 treatment note that shows the Veteran's lower extremities were normal upon inspection with no edema and normal reflexes.

On VA examination in September 2005, the Veteran reported constant back pain that was unrelieved with medication.  He used a back brace and cane which helped some.  His pain interfered with driving, prolonged sitting, standing, lifting and bending.  Flare-ups occurred once or twice a month and lasted two days duration.  He stated that he could not get out of bed or sleep during a flare-up.  On physical examination, he had a significant limp to the left and a very awkward gait that was slow and unsteady.  He had serious postural abnormalities and fixed deformities of the spine.  Tenderness and weakness were noted.  Forward flexion was possible to 40 degrees and extension was to 15 degrees with severe limitation due to pain.  Lateral flexion and rotation were achievable to 15 degrees bilaterally and respectively, with severe limitation due to pain.  He had difficulty tolerating repetitive motion; however, there was no additional limitation of motion as a result.  Rectal examination was within normal limits.  Deep tendon reflexes were normal.  On motor examination, he had quite a bit of increased tone, however, muscle atrophy was not present.  Muscle strength was normal.  Sensory examination was also normal.  X-rays revealed scoliosis with convexity to the right.

On VA examination in March 2006 he reported continued moderately severe low back pain with stiffness and aching.  He reported daily severe flare-ups of varying duration.  He stated that he placed himself on bed rest during flares, but had not been put on bed rest by a physician in the past 12 months.  On physical examination, range of motion included forward flexion to 30 degrees with limitation due to moderate pain and spasms, and extension to 20 degrees, with limitation due to severe pain and spasm.  He was unable to perform repetitive motion due to moderate to severe pain.  On neurological examination, he walked with an antalgic gait.  Lasegue's sign was positive.  Muscle strength was 4/5, indicating some weakness, but no atrophy was noted.  Deep tendon reflexes, position sense, and sensation were all normal.  X-rays showed known lumbar lordosis with moderate lumbar scoliosis and convexity to the left.

A private medical record dated in February 2006 shows that on physical inspection the Veteran had positive tenderness to palpation of the spine.  Forward flexion was possible to his knees, extension was to 10 degrees, and trunk rotation was to 10 degrees.  On sensory examination, no deficits were noted.  Strength was 5/5 in the lower extremities, except for the left tibia anteriorly.  Patrick's test was positive and Waddell's was negative.  Reflexes were 2+ bilaterally in the knees and ankles.  Toes were down-going, clonus was negative, and 2+ DP bilaterally.  Straight leg raise was negative.  Phalen's test was also negative.  The diagnosis was degenerative disc disease at L5-S1 versus a sacralized L5 vertebra.

On VA examination in October 2007, the Veteran reported sharp and stabbing low back pain and numbness in his bilateral lower extremities.  He denied paralysis in the lower extremities.  He also denied any bowel or bladder dysfunction.  Periods of incapacitating episodes with physician-prescribed bed-rest were denied.  Objectively, range of motion included flexion to 30 degrees, with pain beginning at 25 degrees.  Extension was to 15 degrees with pain from 15 degrees.  Lateral flexion was to 20 degrees on the right and to 25 degrees on the left.  Lateral rotation was to 25 degrees on the right and left.  The Veteran was unable to demonstrate repetitive motion due to severe pain.  The diagnosis was moderate lumbar scoliosis with convexity to the left with limited range of motion and pain.  On neurologic examination, coordination was normal.  There was no evidence of motor or sensory loss bilaterally.  Sensation was intact to vibration, pain, light touch and position sense in the bilateral lower extremities.  Muscle strength was 4/5 bilaterally.  Deep tendon reflexes were 2+ with respect to bilateral knee and ankle jerk.  Plantar flexion was normal bilaterally.  

On VA examination in October 2010, reported low back pain with flare-ups every two to three weeks, during which his functional level was about 5 percent.  He also reported fatigue, stiffness, weakness and spasm related to his back disability.  He reported that in February 2010, he was told by his physician to rest in bed and take medication for his back pain.  This episode lasted one week.  On physical examination, ankylosis of the spine was not noted.  Range of motion included forward flexion to 40 degrees, extension was to 10 degrees; right lateral flexion was to 10 degrees; left lateral flexion was to 25 degrees; and left and right lateral rotation was to 35 degrees.  There was additional limitation of motion upon repetition, with flexion limited to 20 degrees and left lateral flexion to 15 degrees due to lack of endurance.  MRI revealed moderate lumbar scoliosis and modest degenerative disc disease L3-S1.  

The report of the corresponding peripheral nerve examination shows the Veteran reported radicular pain to his legs.  On inspection, reflexes were normal.  Sensory examination of the lower extremities showed vibration, pain, pinprick, position sense and light touch were also normal.  Motor examination of the lower extremities was active movement against full resistance.  Muscle tone was normal.  There was no muscle atrophy.  No joint function was affected by the nerve disorder.  Nerve conduction studies and electromyography revealed evidence of a left L-5 and a left S-1 radiculopathy.  There was no electrophysiological evidence of a diffuse sensorimotor peripheral neuropathy in the left or right lower extremity.  Neuritis and neuralgia were present, but paralysis was absent.  The diagnosis was radicular pain in legs.  

The Veteran was afforded another VA spine examination in August 2011 where he reported pinched nerves and lower back pain that was throbbing, sharp at times, and constant.  He noted a history of stiffness, weakness, spasm, spine pain, and fatigue and use of a cane, brace, and walker.  Objectively, his gait was antalgic and lumbar lordosis abnormality was noted.  Ankylosis of the spine was not present.  The examiner indicated there had been no incapacitating episodes.  Range of motion testing revealed flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 18 degrees; left lateral rotation to 35 degrees; right lateral flexion to 12 degrees; and right lateral rotation to 25 degrees.  There was evidence of pain on motion and following repetitive testing, but no additional limitations.  X-ray report showed lumbar scoliosis.  The vertebral bodies, intervertebral spaces and the posterior elements appeared essentially normal.  There was no evidence of compression fracture or dislocation.  The diagnosis was lumbar lordosis and lumbar scoliosis.  

The report of the corresponding peripheral nerve examination shows the Veteran reported continued lower back with radiation of pain and numbness to the lower extremities with decreased mobility.  He also noted symptoms of numbness and tingling with radiation to the both thighs, lower legs and ankles bilaterally.  Objective testing revealed mild bilateral peripheral neuropathy symptoms that were wholly sensory as the objective findings from the reflex nerve, and muscle strength examinations were normal.  The sensory examination revealed decreased pinprick and light touch sensation over the distal and lateral aspect of the left and right lower leg extending to the lateral aspect of the ankles bilaterally.  Muscle tone was normal and there was no atrophy found.  The examiner confirmed the previous diagnosis of lumbar radiculopathy, as noted on EMG/NCV testing on October 2010.  The examiner further that noted neuritis and neuralgia were present, but not paralysis. 

Based upon the evidence, the Board finds that a rating in excess of 50 percent is not warranted for the entire period of time covered by this claim that is after September 26, 2003, under any of the current diagnostic codes.  The next highest rating under DC 5239 is 100 percent and requires unfavorable ankylosis of the entire spine.  The medical evidence does not reflect unfavorable ankylosis of the entire spine.  As such, there is no basis for a higher evaluation of the disability under DC 5239.  See 38 C.F.R. § 4.71a, DC 5239 (2012).  There also is no evidence of physician-prescribed bed rest for a period of at least 6 weeks.  Hence, a higher rating of 60 percent is not possible for based on incapacitating episodes due to IVDS.  See 38 C.F.R. § 4.71a, DC 5243 (2012).

As noted, the Veteran is in receipt of separate 10 percent ratings for radiculopathy of the left lower extremity, effective June 20, 2001, and for radiculopathy of the right lower extremity, effective December 17, 2001.  The Board has considered the Veteran's credible report of radicular symptoms and the objective neurologic clinic findings as discussed above.  However, the evidence supports a finding that the Veteran suffers with, at most, mild incomplete paralysis of the sciatic nerve of the left and right lower extremities warranting no more than separate 10 percent ratings throughout the entire appeal.  38 C.F.R. § 4.124a, DC 8520; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Higher ratings are not warranted as the objective clinical findings regarding radiculopathy are largely normal, without evidence of more serious impairment, such as atrophy, significant muscle or motor weakness, or foot drop. 

The Board has considered the Veteran's statements and testimony regarding the difficulties presented by his lumbar spine disability.  His statements and testimony are considered credible, competent and probative and the Board does not doubt that the Veteran experiences discomfort and difficulty with respect to his service-connected back disability.  However, as discussed in detail above, the medical evidence shows that his condition does not meet the criteria for a rating higher than 40 percent for the entire period of time covered by this appeal, prior to September 26, 2003, and higher than 50 percent thereafter.  In addition, the associated symptoms caused by sciatic nerve involvement do not meet the criteria for ratings higher than 10 percent in the left and right lower extremities for the entire period of time covered by this claim.  The Board finds the medical examination reports highly probative as to the ranges of motion that can be achieved, as well as the effects of pain and radiculopathy symptoms.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Accordingly, the Veteran's assertions that he is entitled to schedular ratings higher than those assigned are outweighed by the objective medical evidence.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

C. Extraschedular rating

The Board has considered whether referral for an extraschedular rating is warranted, but finds that there has been no showing that the service-connected lumbar spine disability results in an exceptional disability picture such that the schedular criteria are inadequate.  The Veteran's back disability has been manifested by limitation of motion and pain, symptoms that are contemplated in the rating criteria.  The Board finds that the currently assigned ratings adequately address the limitation of motion in the Veteran's back, functional impairment, and his pain symptoms.  Furthermore, the separate 10 percent ratings, for the neurologic manifestations in the bilateral lower extremities, adequately address the Veteran's radicular symptoms.  As such, referral for consideration for an extraschedular evaluation is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

D. Total Disability Rating Based On Individual Unemployability (TDIU) 

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran is already in receipt of TDIU benefits. 


ORDER

A higher initial rating for scoliosis, rated at 40 percent disabling prior to September 26, 2003, is denied.

A higher initial rating for scoliosis, rated 50 percent disabling from September 26, 2003, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


